UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6402


MICHAEL TYRONE PERRY,

                      Plaintiff – Appellant,

          v.

SCDC; LEE CI; A. J. PADULA, Warden; CAPTAIN RONNIE CRIBB;
SMU ADMINISTRATOR BRUCE OBERMAN; WILLIAM A. BYARS, Director
over SCDC; DOCTOR EDWARD STAHL; NURSE ADMINISTRATOR YVONNE
MCDONALD; IGC C JAMES,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Richard Mark Gergel, District
Judge. (4:12-cv-01205-RMG)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Tyrone Perry, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael      Tyrone       Perry       appeals    the     district   court’s

orders accepting the recommendation of the magistrate judge and

denying   relief   on    his    42    U.S.C.      § 1983    (2006)     complaint    and

denying reconsideration.             We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                Perry v. South Carolina Dep’t of

Corr., No. 4:12-cv-01205-RMG (D.S.C. Feb. 25 & Mar. 14, 2013).

We also deny Perry’s motions to assign counsel.                          We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials         before    this   court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                             2